 

Exhibit 10.2

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO BORROWER.
THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN
SECURED BY SUCH SECURITIES.

 

Original Issue Date: December 23, 2015

 

Principal Amount: $_____

 

Purchase Price: $_____

 

Original Conversion Price (subject to adjustment herein): $0.12

 

SECURED CONVERTIBLE NOTE

DUE JUNE 23, 2017

 

THIS CONVERTIBLE NOTE is one of a series of duly authorized and validly issued
Notes of REIGN SAPPHIRE CORPORATION, a Delaware corporation, (the “Borrower”),
having its principal place of business at 9465 Wilshire Boulevard, Beverly
Hills, CA 90212, due June 23, 2017 (this note, the “Note” and, collectively with
the other notes of such series, the “Notes”).

 

FOR VALUE RECEIVED, Borrower promises to pay to __________ or its registered
assigns (the “Holder”), with an address at: _________, or shall have paid
pursuant to the terms hereunder, the principal sum of _____ Dollars ($_____) on
June 23, 2017 (the “Maturity Date”) or such earlier date as this Note is
required or permitted to be repaid or such later if extended by the Holder as
provided hereunder, and to pay interest, if any, to the Holder on the aggregate
unconverted and then outstanding principal amount of this Note in accordance
with the provisions hereof.

 

The Holder of this Note has been granted a security interest in assets of
Borrower. 

 

This Note is subject to the following additional provisions:

 

Section 1.          Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Note, (a) capitalized terms not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement and
(b) the following terms shall have the following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(d).

 

 

 

 

“Bankruptcy Event” means any of the following events: (a) Borrower or any
Subsidiary thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to
Borrower or any Subsidiary thereof, (b) there is commenced against Borrower or
any Subsidiary thereof any such case or proceeding that is not dismissed within
60 days after commencement, (c) Borrower or any Subsidiary thereof is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered, (d) Borrower or any Subsidiary
thereof suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within 60
calendar days after such appointment, (e) Borrower or any Subsidiary thereof
makes a general assignment for the benefit of creditors, (f) Borrower or any
Subsidiary thereof calls a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts or (g) Borrower or any
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

 

“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are required by law or other governmental
action to close.

 

“Buy-In” shall have the meaning set forth in Section 4(c)(v).

 

“Change of Control Transaction” means, other than by means of conversion or
exercise of the Notes and the Securities issued together with the Notes, the
occurrence after the date hereof of any of (a) an acquisition after the date
hereof by an individual or legal entity or “group” (as described in Rule
13d-5(b)(1) promulgated under the Exchange Act) of effective control (whether
through legal or beneficial ownership of capital stock of Borrower, by contract
or otherwise) of in excess of 50% of the voting securities of Borrower, (b)
Borrower merges into or consolidates with any other Person, or any Person merges
into or consolidates with Borrower and, after giving effect to such transaction,
the stockholders of Borrower immediately prior to such transaction own less than
50% of the aggregate voting power of Borrower or the successor entity of such
transaction, (c) Borrower sells or transfers all or substantially all of its
assets to another Person and the stockholders of Borrower immediately prior to
such transaction own less than 50% of the aggregate voting power of the
acquiring entity immediately after the transaction, (d) a replacement at one
time or within a three year period of more than one-half of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on the Original Issue Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the date hereof), or (e)
the execution by Borrower of an agreement to which Borrower is a party or by
which it is bound, providing for any of the events set forth in clauses (a)
through (d) above.

 

“Closing Price” means on any particular date (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 p.m. (New York City time)), or (b) if there is no such
price on such date, then the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 p.m. (New
York City time)), or (c)  if the Common Stock is not then listed or quoted on a
Trading Market and if prices for the Common Stock are then reported in the “pink
sheets” published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) if the shares of Common Stock are
not then publicly traded the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Holder and
reasonably acceptable to Borrower, the fees and expenses of which shall be paid
by Borrower.

 

 

 

 

“Conversion” shall have the meaning ascribed to such term in Section 4.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.

 

“Dilutive Issuance” shall have the meaning set forth in Section 5(e).

 

“Equity Conditions” means, during the period in question, (a) Borrower shall
have duly honored all conversions scheduled to occur or occurring by virtue of
one or more Notices of Conversion of the applicable Holder on or prior to the
dates so requested or required, if any, (b) Borrower shall have paid all
liquidated damages and other amounts owing to the applicable Holder in respect
of this Note and the other Transaction Documents, (c) there is either (i) an
effective registration statement pursuant to which the Holders are permitted to
utilize the prospectus thereunder to resell all of the Conversion Shares and
Warrant Shares (and Borrower believes, in good faith, that such effectiveness
will continue uninterrupted for the foreseeable future), or (ii) all of the
Underlying Shares (and shares issuable in lieu of cash payments of interest) may
be resole pursuant to Rule 144 without volume or manner of sale restrictions or
current public information requirements; and Company counsel has delivered to
the Company’s transfer agent and Holder a standing, written unqualified opinion
that resales may then be made by the Holder of all of the Holders Conversion
Shares and Warrant Shares pursuant to such effective registration statement, (d)
the Common Stock is trading on a Trading Market and all of the shares issuable
pursuant to the Transaction Documents are listed or quoted for trading on the
Trading Market (and Borrower believes, in good faith, that trading of the Common
Stock on such Trading Market will continue uninterrupted for the foreseeable
future), (e) there is a sufficient number of authorized, but unissued and
otherwise unreserved, shares of Common Stock for the issuance of all of the
shares then issuable pursuant to the Transaction Documents, (f) an Event of
Default has not occurred, whether or not such Event of Default has been cured,
(g) there is no existing event which, with the passage of time or the giving of
notice, would constitute an Event of Default, (h) the issuance of the shares in
question to the applicable Holder would not exceed the Beneficial Ownership
Limitation, (i) there has been no public announcement of a pending or proposed
Fundamental Transaction or Change of Control Transaction that has not been
consummated, and (j) the applicable Holder is not in possession of any
information provided by Borrower that constitutes, or may constitute, material
non-public information.

 

“Event of Default” shall have the meaning set forth in Section 8(a).

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(d).

 

“Lookback Period” shall have the meaning set forth in Section 6.

 

 

 

 

“Mandatory Default Amount” means the sum of (a) the greater of (i) the
outstanding principal amount of this Note divided by the Conversion Price on the
date the Mandatory Default Amount is either (A) demanded (if demand or notice is
required to create an Event of Default) or otherwise due or (B) paid in full,
whichever has a lower Conversion Price, multiplied by the VWAP on the date the
Mandatory Default Amount is either (x) demanded, (y) due, or (z) paid in full,
whichever is highest, or (ii) 100% of the outstanding principal amount of this
Note plus (b) all other amounts, costs, expenses and liquidated damages due in
respect of this Note.

 

“Milestone” means the Borrower reporting in a timely filed Form 10-K, or Form
10-Q, or other financial statement certified as true and accurate, by the
Borrower’s United States certified public accountant, gross revenues in the
ordinary course of business derived from the sale of gems of not less than
$500,000, determined according to GAAP for any consecutive twelve month period
commencing with the first full calendar month after the Issue Date.

 

“New York Courts” shall have the meaning set forth in Section 9(d).

 

“Note Register” shall have the meaning set forth in Section 2(c).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Notice of Redemption” shall have the meaning set forth in Section 6.

 

“Optional Redemption” shall have the meaning set forth in Section 6.

 

“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.

 

“Other Holders” means holders of Other Notes.

 

“Other Notes” means Notes nearly identical to this Note issued to other Holders
pursuant to the Purchase Agreement.

 

“Permitted Indebtedness” means (a) any liabilities for borrowed money or amounts
owed not in excess of $100,000 in the aggregate (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto) not affecting more than
$100,000 in the aggregate, except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (c) the present value of any lease payments not in
excess of $100,000 due under leases required to be capitalized in accordance
with GAAP.

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of Borrower) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of Borrower’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of Borrower’s business, and which
(x) do not individually or in the aggregate materially detract from the value of
such property or assets or materially impair the use thereof in the operation of
the business of Borrower and its consolidated Subsidiaries or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing for the foreseeable future the forfeiture or sale of the
property or asset subject to such Lien, and (c) Liens in connection with
Permitted Indebtedness under clauses (a) and (b) thereunder, and Liens incurred
in connection with Permitted Indebtedness under clause (c) thereunder, provided
that such Liens are not secured by assets of Borrower or its Subsidiaries other
than the assets so acquired or leased.

 

 

 

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
December 23, 2015 among Borrower and the original Holders, as amended, modified
or supplemented from time to time in accordance with its terms.

 

“Redemption Amount” shall have the meaning set forth in Section 6.

 

“Redemption Payment Date” shall have the meaning set forth in Section 6.

 

“Redemption Period” shall have the meaning set forth in Section 6.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Successor Entity” shall have the meaning set forth in Section 5(d).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
or the OTCQX (or any successors to any of the foregoing).

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if any of the NASDAQ markets or exchanges is not a Trading Market,
the volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the OTC Bulletin Board, (c) if the Common Stock is
not then listed or quoted for trading on the OTC Bulletin Board and if prices
for the Common Stock are then reported on the OTCQX, OTCQB or OTC Pink
Marketplace maintained by the OTC Markets Group, Inc. (or a similar organization
or agency succeeding to its functions of reporting prices), the volume weighted
average price of the Common Stock on the first such facility (or a similar
organization or agency succeeding to its functions of reporting prices), or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Purchasers
of a majority in interest of the Securities then outstanding and reasonably
acceptable to Borrower, the fees and expenses of which shall be paid by
Borrower.

 

 

 

 

Section 2.         General.

 

a)         Interest. Interest may accrue on the Principal Amount of this Note
pursuant to Section 8(b) below.

 

b)         Payment Grace Period. The Borrower shall not have any grace period to
pay any monetary amounts due under this Note.

 

c)         Conversion Privileges. The Conversion Rights set forth in Section 4
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.
This Note shall be payable in full on the Maturity Date, unless previously
converted into Common Stock in accordance with Section 4 hereof.

 

d)         Application of Payments. Interest, if any, on this Note shall be
calculated on the basis of a 360-day year and the actual number of days elapsed.
Payments made in connection with this Note shall be applied first to amounts due
hereunder other than principal and interest, thereafter to interest and finally
to principal.

 

e)         Pari Passu. Except as otherwise set forth herein, all payments made
on this Note and the Other Notes and all actions taken by the Borrower with
respect to this Note and the Other Notes, including but not limited to Optional
Redemption, shall be made and taken pari passu with respect to this Note and the
Other Notes and the Holders thereof.

 

f)         Manner and Place of Payment. Principal and interest, if any, on this
Note and other payments in connection with this Note shall be payable at the
Holder’s offices as designated above in lawful money of the United States of
America in immediately available funds without set-off, deduction or
counterclaim. Upon assignment of the interest of Holder in this Note, Borrower
shall instead make its payment pursuant to the assignee’s instructions upon
receipt of written notice thereof. Except as set forth herein, this Note may not
be prepaid or mandatorily converted without the consent of the Holder.

 

Section 3.          Registration of Transfers and Exchanges.

 

a)         Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be payable
for such registration of transfer or exchange.

 

b)         Investment Representations. This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

 

c)         Reliance on Note Register. Prior to due presentment for transfer to
Borrower of this Note, Borrower and any agent of Borrower may treat the Person
in whose name this Note is duly registered on the Note Register as the owner
hereof for the purpose of receiving payment as herein provided and for all other
purposes, whether or not this Note is overdue, and neither Borrower nor any such
agent shall be affected by notice to the contrary.

 

 

 

 

Section 4.          Conversion.

 

a)         Voluntary Conversion. At any time after the Original Issue Date until
this Note is no longer outstanding, this Note shall be convertible, in whole or
in part, into shares of Common Stock at the option of the Holder, at any time
and from time to time (subject to the conversion limitations set forth in
Section 4(d) hereof). The Holder shall effect conversions by delivering to
Borrower a Notice of Conversion, the form of which is attached hereto as Annex A
(each, a “Notice of Conversion”), specifying therein the principal amount of
this Note to be converted and the date on which such conversion shall be
effected (such date, the “Conversion Date”). If no Conversion Date is specified
in a Notice of Conversion, the Conversion Date shall be the date that such
Notice of Conversion is deemed delivered hereunder. To effect conversions
hereunder, the Holder shall not be required to physically surrender this Note to
Borrower unless the entire principal amount of this Note has been so converted.
Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Note in an amount equal to the applicable conversion.
The Holder and Borrower shall maintain records showing the principal amount(s)
converted and the date of such conversion(s). Borrower may deliver an objection
to any Notice of Conversion within one (1) Business Day of delivery of such
Notice of Conversion. In the event of any dispute or discrepancy, the records of
the Holder shall be controlling and determinative in the absence of manifest
error. The Holder, and any assignee by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted principal amount of this
Note may be less than the amount stated on the face hereof.

 

b)         Conversion Price. The conversion price for the principal and interest
in connection with voluntary conversions by the Holder shall be $0.12, subject
to adjustment herein (the “Conversion Price”).

 

c)         Mechanics of Conversion.

 

i.           Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of Conversion Shares issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note to be converted by (y) the Conversion Price.

 

ii.         Delivery of Certificate Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), Borrower
shall deliver, or cause to be delivered, to the Holder a certificate or
certificates representing the Conversion Shares which, on or after the earlier
of (i) the six month anniversary of the Original Issue Date or (ii) the
Effective Date, shall be free of restrictive legends and trading restrictions
(other than those which may then be required by the Purchase Agreement)
representing the number of Conversion Shares being acquired upon the conversion
of this Note. On or after the earlier of (i) the six month anniversary of the
Original Issue Date or (ii) the Effective Date, Borrower shall use its best
efforts to deliver any certificate or certificates required to be delivered by
Borrower under this Section 4(c) electronically through the Depository Trust
Company or another established clearing corporation performing similar
functions.

 

iii.         Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to Borrower at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event Borrower shall promptly return to the Holder any original Note
delivered to Borrower and the Holder shall promptly return to Borrower the
Common Stock certificates issued to such Holder pursuant to the rescinded
Conversion Notice.

 

 

 

 

iv.         Obligation Absolute. Borrower’s obligations to issue and deliver the
Conversion Shares upon conversion of this Note in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to Borrower or any violation or alleged violation of law by
the Holder or any other Person, and irrespective of any other circumstance which
might otherwise limit such obligation of Borrower to the Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by Borrower of any such action Borrower
may have against the Holder. In the event the Holder of this Note shall elect to
convert any or all of the outstanding principal amount hereof, Borrower may not
refuse conversion based on any claim that the Holder or anyone associated or
affiliated with the Holder has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Note shall have
been sought and obtained, and Borrower posts a surety bond for the benefit of
the Holder in the amount of 150% of the outstanding principal amount of this
Note, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to the Holder to the extent it obtains
judgment. In the absence of such injunction, Borrower shall issue Conversion
Shares or, if applicable, cash, upon a properly noticed conversion. If Borrower
fails for any reason to deliver to the Holder such certificate or certificates
pursuant to Section 4(c)(ii) by the Share Delivery Date, Borrower shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of principal amount being converted, $10 per Trading Day (increasing to $20 per
Trading Day on the fifth (5th) Trading Day after such liquidated damages being
to accrue) for each Trading Day after such Share Delivery Date until such
certificates are delivered or Holder rescinds such conversion. Nothing herein
shall limit a Holder’s right to pursue actual damages or declare an Event of
Default pursuant to Section 8 hereof for Borrower’s failure to deliver
Conversion Shares within the period specified herein and the Holder shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

v.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if
Borrower fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(c)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder or Holder’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Conversion Shares which the Holder
was entitled to receive upon the conversion relating to such Share Delivery Date
(a “Buy-In”), then Borrower shall (A) pay in cash to the Holder (in addition to
any other remedies available to or elected by the Holder) the amount, if any, by
which (x) the Holder’s total purchase price (including any brokerage
commissions) for the Common Stock so purchased exceeds (y) the product of (1)
the aggregate number of shares of Common Stock that the Holder was entitled to
receive from the conversion at issue multiplied by (2) the actual sale price at
which the sell order giving rise to such purchase obligation was executed
(including any brokerage commissions) and (B) at the option of the Holder,
either reissue (if surrendered) this Note in a principal amount equal to the
principal amount of the attempted conversion (in which case such conversion
shall be deemed rescinded) or deliver to the Holder the number of shares of
Common Stock that would have been issued if Borrower had timely complied with
its delivery requirements under Section 4(c)(ii). For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of this Note with respect to
which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, Borrower shall be
required to pay the Holder $1,000. The Holder shall provide Borrower written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of Borrower, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to Borrower’s failure
to timely deliver certificates representing shares of Common Stock upon
conversion of this Note as required pursuant to the terms hereof.

 

 

 

 

vi.         Reservation of Shares Issuable Upon Conversion. Borrower covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note as herein provided, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder (and the other
holders of the Notes), not less than such aggregate number of shares of the
Common Stock as shall (subject to the terms and conditions set forth in the
Purchase Agreement) be issuable (taking into account the adjustments and
restrictions of Section 5) upon the conversion of the then outstanding principal
amount of this Note on such principal amount. Borrower covenants that all shares
of Common Stock that shall be so issuable shall, upon issue, be duly authorized,
validly issued, fully paid and nonassessable.

 

vii.         Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, Borrower shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

viii.         Transfer Taxes and Expenses. The issuance of certificates for
shares of the Common Stock on conversion of this Note shall be made without
charge to the Holder hereof for any documentary stamp or similar taxes that may
be payable in respect of the issue or delivery of such certificates, provided
that, Borrower shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of this Note
so converted and Borrower shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to Borrower the amount of such tax or shall have
established to the satisfaction of Borrower that such tax has been paid.
Borrower shall pay all Transfer Agent fees required for same-day processing of
any Notice of Conversion.

 

 

 

 

d)           Holder’s Conversion Limitations. Borrower shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s Affiliates, and any Persons acting as a group together with the Holder
or any of the Holder’s Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of Borrower subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Notes or the Warrants) beneficially owned by the Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 4(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. To the extent that the limitation contained in this Section 4(d)
applies, the determination of whether this Note is convertible (in relation to
other securities owned by the Holder together with any Affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this Note may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
principal amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Holder will be deemed to represent to Borrower each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and Borrower shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 4(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) Borrower’s most recent periodic or annual report filed with the
Commission, as the case may be, (ii) a more recent public announcement by
Borrower, or (iii) a more recent written notice by Borrower or Borrower’s
transfer agent setting forth the number of shares of Common Stock outstanding. 
Upon the written or oral request of a Holder, Borrower shall within two Trading
Days confirm orally and in writing to the Holder the number of shares of Common
Stock then outstanding.  In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of Borrower, including this Note, by the Holder or its Affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of this Note held by
the Holder. The Holder may decrease the Beneficial Ownership Limitation at any
time and the Holder, upon not less than 61 days’ prior notice to Borrower, may
increase the Beneficial Ownership Limitation provisions of this Section 4(d),
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this Note
held by the Holder and the Beneficial Ownership Limitation provisions of this
Section 4(d) shall continue to apply. Any such increase will not be effective
until the 61st day after such notice is delivered to Borrower. The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 4(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.

 

 

 

 

Section 5.           Certain Adjustments.

 

a)          Stock Dividends and Stock Splits. If Borrower, at any time while
this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by Borrower upon conversion
of the Notes), (ii) subdivides outstanding shares of Common Stock into a larger
number of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares or (iv)
issues, in the event of a reclassification of shares of the Common Stock, any
shares of capital stock of Borrower, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of Borrower) outstanding immediately
before such event, and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

b)         Subsequent Rights Offerings. In addition to any adjustments pursuant
to Section 5(a) above, if at any time Borrower grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of this Note (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Beneficial
Ownership Limitation, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

c)         Pro Rata Distributions. During such time as this Note is outstanding,
if Borrower shall declare or make any dividend whether or not permitted, or
makes any other distribution of its assets (or rights to acquire its assets) to
holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Note, then, in each such case, the Holder shall be entitled to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Note (without regard to any limitations on
exercise hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder's right to
participate in any such Distribution would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Distribution to such extent (or in the beneficial ownership
of any shares of Common Stock as a result of such Distribution to such extent)
and the portion of such Distribution shall be held in abeyance for the benefit
of the Holder until such time, if ever, as its right thereto would not result in
the Holder exceeding the Beneficial Ownership Limitation).

 

 

 

 

d)         Fundamental Transaction. If, at any time while this Note is
outstanding, (i) Borrower, directly or indirectly, in one or more related
transactions effects any merger or consolidation of Borrower with or into
another Person, (ii) Borrower, directly or indirectly, effects any sale, lease,
license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by Borrower or another Person) is completed pursuant to which holders
of Common Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) Borrower, directly or indirectly, in one
or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, (v) Borrower, directly or indirectly, in one or
more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”), then, upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction (without
regard to any limitation in Section 4(d) on the conversion of this Note), the
number of shares of Common Stock of the successor or acquiring corporation or of
Borrower, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Note is convertible immediately prior to such Fundamental Transaction (without
regard to any limitation in Section 4(d) on the conversion of this Note). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and Borrower shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. Borrower shall cause any successor entity in a Fundamental
Transaction in which Borrower is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of Borrower under this Note and the
other Transaction Documents (as defined in the Purchase Agreement) in accordance
with the provisions of this Section 5(d) pursuant to written agreements in form
and substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Note, deliver to the Holder in exchange for
this Note a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Note which is convertible
for a corresponding number of shares of capital stock of such Successor Entity
(or its parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon conversion of this Note (without regard to any limitations on
the conversion of this Note) prior to such Fundamental Transaction, and with a
conversion price which applies the conversion price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Note immediately prior to the consummation of such Fundamental Transaction), and
which is reasonably satisfactory in form and substance to the Holder. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of Borrower and shall assume all
of the obligations of Borrower under this Note and the other Transaction
Documents with the same effect as if such Successor Entity had been named as
Borrower herein.

 

 

 

 

e)         Adjustment Upon Issuance of Shares of Common Stock. If and whenever
on or after the date hereof, the Company issues or sells, or in accordance with
this Section 5 is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding any Exempt Issuance issued or sold
or deemed to have been issued or sold) for a consideration per share (the “New
Issuance Price”) less than a price equal to the Conversion Price in effect
immediately prior to such issue or sale or deemed issuance or sale (such
Conversion Price then in effect is referred to as the “Applicable Price”) (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance,
the Conversion Price then in effect shall be reduced to the New Issuance Price.
For all purposes of the foregoing (including, without limitation, determining
the adjusted Conversion Price and consideration per share under this
Section 5(e)), the following shall be applicable:

 

(i)          Issuance of Options. If the Company in any manner grants or sells
any Options (other than Options that qualify as Exempt Issuances) and the lowest
price per share for which one share of Common Stock is issuable upon the
exercise of any such Option or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option is less than
the Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 5(e)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Options or upon conversion, exercise
or exchange of any Convertible Securities issuable upon exercise of any such
Option” shall be equal to (1) the lower of (x) the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of such Option, upon
exercise of such Option and upon conversion, exercise or exchange of any
Convertible Security issuable upon exercise of such Option and (y) the lowest
exercise price set forth in such Option for which one share of Common Stock is
issuable upon the exercise of any such Options or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
minus (2) the sum of all amounts paid or payable to the holder of such Option
(or any other Person) upon the granting or sale of such Option, upon exercise of
such Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Option (or any other Person). Except as contemplated below, no further
adjustment of the Conversion Price shall be made upon the actual issuance of
such shares of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities.

 

 

 

 

(ii)         Issuance of Convertible Securities. If the Company in any manner
issues or sells any Convertible Securities (other than Convertible Securities
that qualify as Exempt Issuances) and the lowest price per share for which one
share of Common Stock is issuable upon the conversion, exercise or exchange
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 5(e)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof” shall be equal to (1) the lower of (x) the sum of
the lowest amounts of consideration (if any) received or receivable by the
Company with respect to one share of Common Stock upon the issuance or sale of
the Convertible Security and upon conversion, exercise or exchange of such
Convertible Security and (y) the lowest conversion price set forth in such
Convertible Security for which one share of Common Stock is issuable upon
conversion, exercise or exchange thereof minus (2) the sum of all amounts paid
or payable to the holder of such Convertible Security (or any other Person) upon
the issuance or sale of such Convertible Security plus the value of any other
consideration received or receivable by, or benefit conferred on, the holder of
such Convertible Security (or any other Person). Except as contemplated below,
no further adjustment of the Conversion Price shall be made upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of this
Note has been or is to be made pursuant to other provisions of this Section
5(e), except as contemplated below, no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.

 

(iii)        Change in Option Price or Rate of Conversion. If the purchase or
exercise price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exercise or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exercisable or exchangeable for shares of Common Stock increases or decreases
at any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 5(e)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the date of issuance
of this Note are increased or decreased in the manner described in the
immediately preceding sentence, then such Option or Convertible Security and the
shares of Common Stock deemed issuable upon exercise, conversion or exchange
thereof shall be deemed to have been issued as of the date of such increase or
decrease. No adjustment pursuant to this Section 5(e) shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.

 

 

 

 

(iv)        Calculation of Consideration Received. If any Option and/or
Convertible Security and/or Adjustment Right is issued in connection with the
issuance or sale or deemed issuance or sale of any other securities of the
Company (as determined by the Holder, the “Primary Security”, and such Option
and/or Convertible Security and/or Adjustment Right, the “Secondary
Securities”), together comprising one integrated transaction, the consideration
per share of Common Stock with respect to such Primary Security shall be deemed
to be equal to the difference of (x) the lowest price per share for which one
share of Common Stock was issued in such integrated transaction (or was deemed
to be issued pursuant to Section 5(e)(i) or 5(e)(ii) above, as applicable)
solely with respect to such Primary Security, minus (y) with respect to such
Secondary Securities, the sum of (I) the Black Scholes Consideration Value of
each such Option, if any, (II) the fair market value (as determined by the
Holder) or the Black Scholes Consideration Value, as applicable, of such
Adjustment Right, if any, and (III) the fair market value (as determined by the
Holder) of such Convertible Security, if any, in each case, as determined on a
per share basis in accordance with this Section 5(e)(iv). If any shares of
Common Stock, Options or Convertible Securities are issued or sold or deemed to
have been issued or sold for cash, the consideration received therefor (for the
purpose of determining the consideration paid for such Common Stock, Option or
Convertible Security, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be deemed to be the net amount of
consideration received by the Company therefor. If any shares of Common Stock,
Options or Convertible Securities are issued or sold for a consideration other
than cash (for the purpose of determining the consideration paid for such Common
Stock, Option or Convertible Security, but not for the purpose of the
calculation of the Black Scholes Consideration Value), the amount of such
consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of publicly traded
securities, in which case the amount of consideration received by the Company
for such securities will be the arithmetic average of the VWAPs of such security
for each of the five (5) Trading Days immediately preceding the date of receipt.
If any shares of Common Stock, Options or Convertible Securities are issued to
the owners of the non-surviving entity in connection with any merger in which
the Company is the surviving entity (for the purpose of determining the
consideration paid for such Common Stock, Option or Convertible Security, but
not for the purpose of the calculation of the Black Scholes Consideration
Value), the amount of consideration therefor will be deemed to be the fair value
of such portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be. The fair value of any consideration other than cash or
publicly traded securities (for the purpose of determining the consideration
paid for such Common Stock, Option or Convertible Security, but not for the
purpose of the calculation of the Black Scholes Consideration Value) will be
determined jointly by the Company and the Holder. If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following
such Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Holder. The determination of such appraiser shall be final
and binding upon all parties absent manifest error and the fees and expenses of
such appraiser shall be borne by the Company.

 

f)         Calculations. All calculations under this Section 5 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of Borrower) issued and
outstanding.

 

 

 

 

g)          Notice to the Holder.

 

i.            Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, Borrower shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

ii.          Notice to Allow Conversion by Holder. If (A) Borrower shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
Borrower shall declare a special nonrecurring cash dividend on or a redemption
of the Common Stock, (C) Borrower shall authorize the granting to all holders of
the Common Stock of rights or warrants to subscribe for or purchase any shares
of capital stock of any class or of any rights, (D) the approval of any
stockholders of Borrower shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which
Borrower is a party, any sale or transfer of all or substantially all of the
assets of Borrower, or any compulsory share exchange whereby the Common Stock is
converted into other securities, cash or property or (E) Borrower shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of Borrower, then, in each case, Borrower shall cause to be filed at
each office or agency maintained for the purpose of conversion of this Note, and
shall cause to be delivered to the Holder at its last address as it shall appear
upon the Note Register, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding Borrower or any of the
Subsidiaries, Borrower shall simultaneously file such notice with the Commission
pursuant to a Current Report on Form 8-K. The Holder shall remain entitled to
convert this Note during the 20-day period commencing on the date of such notice
through the effective date of the event triggering such notice except as may
otherwise be expressly set forth herein.

 

 

 

 

Section 6.          Optional Redemption. Commencing six (6) months after the
original Issue Date of this Note, the Borrower will have the option of prepaying
the outstanding Principal amount of this Note (“Optional Redemption”), in whole
or in part, by paying to the Holder a sum of money in cash equal to one hundred
percent (100%) of the Principal amount to be redeemed, together with accrued but
unpaid interest thereon, if any, and any and all other sums due, accrued or
payable to the Holder arising under this Note through the Redemption Payment
Date, as defined below and 2.8986 shares of Common Stock for each $1.00 of Note
principal amount being redeemed (the “Redemption Amount”). Borrower’s election
to exercise its right to prepay must be by notice in writing (“Notice of
Redemption”). The Notice of Redemption shall specify the date for such Optional
Redemption (the “Redemption Payment Date”), which date shall be a date certain
not sooner than thirty (30) Trading Days after the date of the Notice of
Redemption (the “Redemption Period”). A Notice of Redemption, if given, may be
given on the first Trading Day following twenty (20) consecutive Trading Days
(the “Lookback Period”) during which all of the Equity Conditions have been in
effect. A Notice of Redemption shall not be effective with respect to any
portion of the Principal Amount for which the Holder has previously delivered an
election to convert, or for conversions initiated or made by the Holder during
the Redemption Period. A Notice of Redemption may be given only in connection
with an amount of Common Stock that would not exceed the Beneficial Ownership
Limitation. On the Redemption Payment Date, the Redemption Amount, less any cash
portion of the Redemption Amount against which the Holder has permissibly
exercised its conversion rights, shall be paid in good funds to the Holder. In
the event the Borrower fails to pay the Redemption Amount on the Redemption
Payment Date as set forth herein, then (i) such Notice of Redemption will be
null and void, (ii) Borrower will have no right to deliver another Notice of
Redemption, and (iii) Borrower’s failure may be deemed by Holder to be a
non-curable Event of Default. In the event the Equity Conditions cease to be in
effect prior to the payment of the Redemption Amount, the Holder may cancel the
Notice of Redemption.

 

Section 7.          Negative Covenants. As long as at least $50,000 in the
aggregate of principal amount of this Note and the Other Notes remains
outstanding, unless the holders of at least 51% in principal amount of the then
outstanding Notes shall have otherwise given prior written consent, Borrower
shall not, and shall not permit any of the Subsidiaries to, directly or
indirectly:

 

a)         other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including, but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;

 

b)         other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any Liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;

 

c)         except for an increase in the authorized Common Stock from
100,000,000 Shares to 150,000,000 Shares, amend its charter documents,
including, without limitation, its certificate of incorporation and bylaws, in
any manner that materially adversely affects any rights of the Holder;

 

d)         repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or Common Stock
Equivalents other than as to the Conversion Shares or Warrant Shares as
permitted or required under the Transaction Documents;

 

e)         redeem, defease, repurchase, repay or make any payments in respect
of, by the payment of cash or cash equivalents (in whole or in part, whether by
way of open market purchases, tender offers, private transactions or otherwise),
all or any portion of any Indebtedness (other than the Notes if on a pro-rata
basis), whether by way of payment in respect of principal of (or premium, if
any) or interest on, such Indebtedness, the foregoing restriction shall also
apply to Permitted Indebtedness from and after the occurrence of an Event of
Default;

 

f)         declare or make any dividend or other distribution of its assets or
rights to acquire its assets to holders of shares of Common Stock, preferred
stock, or any other equity security by way of return of capital or otherwise
including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction;

 

 

 

 

g)         enter into any transaction with any Affiliate of Borrower which would
be required to be disclosed in any public filing with the Commission, unless
such transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of Borrower (even if less than a quorum
otherwise required for board approval);

 

h)         anything to the contrary notwithstanding in any of the Transaction
Documents, pay or satisfy the amounts set forth on Schedules 3.1(z) and 3.1(ll)
to the Purchase Agreement; or

 

i)         enter into any agreement with respect to any of the foregoing.

 

Section 8.             Events of Default.

 

a)          “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

i.           any default in the payment of (A) the principal or interest, if
any, amount of this Note or (B) liquidated damages and other amounts owing to a
Holder on any Note, as and when the same shall become due and payable (whether
on a Conversion Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of a default under clause (B) above, is not cured
within 3 Trading Days after Borrower has become or should have become aware of
such default;

 

ii.         Borrower shall fail to observe or perform any other covenant or
agreement contained in the Notes (other than a breach by Borrower of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (ix) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) 5 Trading Days after notice
of such failure sent by the Holder or by any Other Holder to Borrower and (B) 10
Trading Days after Borrower has become or should have become aware of such
failure;

 

iii.         a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
(A) any of the Transaction Documents, including but not limited to failure for
an Initial listing, or (B) any other material agreement, lease, document or
instrument to which Borrower or any Subsidiary is obligated (and not covered by
clause (vi) below);

 

iv.         any representation or warranty made in this Note, any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any Other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made;

 

v.           Borrower or any Subsidiary shall be subject to a Bankruptcy Event;

 

 

 

 

vi.         Borrower or any Subsidiary shall default on any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement that (a) involves
an obligation greater than $50,000, whether such indebtedness now exists or
shall hereafter be created, and (b) results in such indebtedness becoming or
being declared due and payable prior to the date on which it would otherwise
become due and payable;

 

vii.         Borrower shall be a party to any Change of Control Transaction or
Fundamental Transaction;

 

viii.        Borrower does not meet the current public information requirements
under Rule 144;

 

ix.          Borrower shall fail for any reason to deliver certificates to a
Holder prior to the fifth Trading Day after a Conversion Date pursuant to
Section 4(c) or Borrower shall provide at any time notice to the Holder,
including by way of public announcement, of Borrower’s intention to not honor
requests for conversions of any Notes in accordance with the terms hereof;

 

x.         any Person shall breach any agreement delivered to the initial
Holders pursuant to Section 2.2 of the Purchase Agreement;

 

xi.         any monetary judgment, writ or similar final process shall be
entered or filed against Borrower, any subsidiary or any of their respective
property or other assets for more than $50,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 90 calendar days;

 

xii.         any dissolution, liquidation or winding up by Borrower or a
material Subsidiary of a substantial portion of their business;

 

xiii.         cessation of operations by Borrower or a material Subsidiary;

 

xiv.         from and after the Initial Listing Date, an event resulting in the
Common Stock no longer being listed or quoted on a Trading Market, or
notification from a Trading Market that the Borrower is not in compliance with
the conditions for such continued quotation and such non-compliance continues
for twenty (20) days following such notification;

 

xv.           a Commission or judicial stop trade order or suspension from the
Borrower’s Principal Trading Market;

 

xvi.         the Borrower effectuates a reverse split of its Common Stock
without ten (10) days prior written notice to the Holder;

 

xvii.         a failure by Borrower to notify Holder of any material event of
which Borrower is obligated to notify Holder pursuant to the terms of this Note
or any other Transaction Document;

 

xviii.         a default by the Borrower of a material term, covenant, warranty
or undertaking of any other agreement to which the Borrower and Holder are
parties, or the occurrence of an event of default under any such other agreement
to which Borrower and Holder are parties which is not cured after any required
notice and/or cure period;

 

 

 

 

xix.         the occurrence of an Event of Default under any Other Note;

 

xx.         any material provision of any Transaction Document shall at any time
for any reason (other than pursuant to the express terms thereof) cease to be
valid and binding on or enforceable against the Borrower, or the validity or
enforceability thereof shall be contested by Borrower, or a proceeding shall be
commenced by Borrower or any governmental authority having jurisdiction over
Borrower or Holder, seeking to establish the invalidity or unenforceability
thereof, or Borrower shall deny in writing that it has any liability or
obligation purported to be created under any Transaction Document;

 

xxi.         the failure by Borrower or any material Subsidiary to maintain any
material intellectual property rights, personal, real property, equipment,
leases or other assets which are necessary to conduct its business (whether now
or in the future) and such breach is not cured with twenty (20) days after
written notice to the Borrower from the Holder; or

 

xxii.         the restatement after the date hereof of any financial statements
filed by the Borrower with the Commission for any date or period from two years
prior to the Original Issue Date and until this Note is no longer outstanding,
if the result of such restatement would, by comparison to the unrestated
financial statements, have constituted a Material Adverse Effect. For the
avoidance of doubt, any restatement related to new accounting pronouncements
shall not constitute a default under this Section.         

 

b)         Remedies Upon Event of Default, Fundamental Transaction and Change of
Control Transaction. If any Event of Default or a Fundamental Transaction or a
Change of Control Transaction occurs, the outstanding principal amount of this
Note, liquidated damages and other amounts owing in respect thereof through the
date of acceleration, shall become, at the Holder’s election, immediately due
and payable in cash at the Mandatory Default Amount. Commencing on the Maturity
Date and also five (5) days after the occurrence of any Event of Default
interest on this Note shall accrue at an interest rate equal to the lesser of
15% per annum or the maximum rate permitted under applicable law. Upon the
payment in full of the Mandatory Default Amount, the Holder shall promptly
surrender this Note to or as directed by Borrower. In connection with such
acceleration described herein, the Holder need not provide, and Borrower hereby
waives, any presentment, demand, protest or other notice of any kind, and the
Holder may immediately and without expiration of any grace period enforce any
and all of its rights and remedies hereunder and all other remedies available to
it under applicable law. Such acceleration may be rescinded and annulled by
Holder at any time prior to payment hereunder and the Holder shall have all
rights as a holder of the Note until such time, if any, as the Holder receives
full payment pursuant to this Section 8(b). No such rescission or annulment
shall affect any subsequent Event of Default or impair any right consequent
thereon.

 

 

 

 

Section 9.          Security Interest/Waiver of Automatic Stay.         This
Note is secured by a security interest granted to the Holder pursuant to a
Security Agreement, as delivered by Borrower to Holder. The Borrower
acknowledges and agrees that should a proceeding under any bankruptcy or
insolvency law be commenced by or against the Borrower or a Subsidiary, or if
any of the Collateral (as defined in the Security Agreement) should become the
subject of any bankruptcy or insolvency proceeding, then the Holder should be
entitled to, among other relief to which the Holder may be entitled under the
Transaction Documents and any other agreement to which the Borrower or a
Subsidiary and Holder are parties (collectively, “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that is waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to by represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.

 

Section 10.          Miscellaneous.

 

a)         Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to Borrower, to: Reign Sapphire
Corporation, Inc., 9465 Wilshire Boulevard, Beverly Hills, CA 90212, Attn:
Joseph Segelman, President and CEO, fax: (323) 704-3255, with a copy by fax only
to: Qian & Company, 135 Main Street, 9th Floor, San Francisco, CA 94105, Attn:
Alan S. Gutterman, Esq., Fax: (415) 267-1899, and (ii) if to the Holder, to: the
address and fax number indicated on the front page of this Note, with an
additional copy by fax only to (which shall not constitute notice): Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, facsimile:
(212) 697-3575.

 

b)          Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of Borrower, which
is absolute and unconditional, to pay the principal of, liquidated damages and
accrued interest, as applicable, on this Note at the time, place, and rate, and
in the coin or currency, herein prescribed. This Note is a direct debt
obligation of Borrower. This Note ranks pari passu with all other Notes now or
hereafter issued under the terms set forth herein pursuant to the Purchase
Agreement.         

 

 

 

 

c)          Lost or Mutilated Note. If this Note shall be mutilated, lost,
stolen or destroyed, Borrower shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to Borrower.

 

d)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any other manner permitted by applicable law. Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If any party shall commence an action or proceeding to enforce any provisions of
this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding. This Note shall be deemed an unconditional obligation of
Borrower for the payment of money and, without limitation to any other remedies
of Holder, may be enforced against Borrower by summary proceeding pursuant to
New York Civil Procedure Law and Rules Section 3213 or any similar rule or
statute in the jurisdiction where enforcement is sought. For purposes of such
rule or statute, any other document or agreement to which Holder and Borrower
are parties or which Borrower delivered to Holder, which may be convenient or
necessary to determine Holder’s rights hereunder or Borrower’s obligations to
Holder are deemed a part of this Note, whether or not such other document or
agreement was delivered together herewith or was executed apart from this Note.

 

e)          Waiver. Any waiver by Borrower or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of Borrower or the Holder to insist upon strict adherence
to any term of this Note on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Note on any other occasion. Any
waiver by Borrower or the Holder must be in writing.

 

 

 

 

f)         Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.

 

g)        Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. Borrower
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive Borrower from paying all or any portion of the principal of
or interest on this Note as contemplated herein, wherever enacted, now or at any
time hereafter in force, or which may affect the covenants or the performance of
this Note, and Borrower (to the extent it may lawfully do so) hereby expressly
waives all benefits or advantage of any such law, and covenants that it will
not, by resort to any such law, hinder, delay or impede the execution of any
power herein granted to the Holder, but will suffer and permit the execution of
every such as though no such law has been enacted.

 

h)        Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

 

i)         Headings. The headings contained herein are for convenience only, do
not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.

 

j)         Amendment. Unless otherwise provided for hereunder, this Note may not
be modified or amended or the provisions hereof waived without the written
consent of Borrower and the Holder.

 

k)        Facsimile Signature. In the event that the Borrower’s signature is
delivered by facsimile transmission, PDF, electronic signature or other similar
electronic means, such signature shall create a valid and binding obligation of
the Borrower with the same force and effect as if such signature page were an
original thereof.

 

*********************

 

(Signature Pages Follow)

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 23rd day of December, 2015.

 

  REIGN SAPPHIRE CORPORATION       By:       Name: Joseph Segelman     Title:
President

 

WITNESS:          

 

 

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Convertible Note
Due June 23, 2017 of Reign Sapphire Corporation, a Delaware corporation (the
“Company”), into shares of common stock (the “Common Stock”), of Borrower
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by Borrower in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to Borrower that its ownership of the Common Stock does not exceed the
amounts specified under Section 4 of this Note, as determined in accordance with
Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

  Date to Effect Conversion: ____________________________       Principal Amount
of Note to be Converted: $__________________       Number of shares of Common
Stock to be issued: ______________       Signature:
_________________________________________       Name:
____________________________________________       Address for Delivery of
Common Stock Certificates: __________  
_____________________________________________________   
_____________________________________________________       Or       DWAC
Instructions: _________________________________       Broker No:_____________  
Account No: _______________

 

 

 